                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                       Plaintiff,                 Case No. 1:18-cv-5492

        v.                                        Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                       Defendant.


             UPDATED JOINT STATUS REPORT REGARDING DISCOVERY

       Pursuant to the Court’s November 19, 2019 Order (Dkt. No. 95) and December 9, 2019

Order (Dkt. No. 99), Plaintiff Wacker Drive Executive Suites, LLC (“WDES”) and Defendant

Jones Lang LaSalle Americas (Illinois), LP (“JLL”) (collectively, “the Parties”) respectfully

submit the following Updated Joint Status Report, which includes Plaintiff’s and Defendant’s

scheduled depositions through the month of January 2020:

I.     WDES’S DEPOSITIONS

       WDES intends to depose the following individuals on the agreed upon dates in the chart

listed below.

                   Deponent                                   Agreed Upon Date
 Frank Falzone                                                December 4, 2019

 JLL’s Corporate Representative (Stephen                      December 20, 2019
 Zsigray)
II.    JLL’S DEPOSITIONS

       JLL intends to depose the following individuals on the agreed upon dates in the chart listed

 below.

                   Deponent                                      Agreed Upon Date
 Larry Grossman                                                   January 6, 2020

 Amy Grossman                                                     January 27, 2020

 WDES’s Corporate Representatives (Larry                           January 6, 2020
 Grossman and Amy Grossman)                                       January 27, 2020



 Dated: December 20, 2019                           Respectfully submitted,


 WACKER DRIVE EXECUTIVE SUITES,                     JONES LANG LASALLE AMERICAS
 LLC                                                (ILLINOIS), LP
 /s/ James B. Zouras                                /s/ Scott T. Schutte
      One of Its Attorneys                              One of Its Attorneys

 Ryan F. Stephan                                    Philip A. Miscimarra
 James B. Zouras                                    Scott T. Schutte
 Anna M. Ceragioli                                  Stephanie L. Sweitzer
 STEPHAN ZOURAS, LLP                                Kevin F. Gaffney
 100 North Riverside Plaza, Suite 2150              Heather J. Nelson
 Chicago, Illinois 60601                            MORGAN, LEWIS & BOCKIUS LLP
 Tel: 312.233.1550                                  77 West Wacker Drive
 Fax: 312.233.1560                                  5th Floor
 rstephan@stephanzouras.com                         Chicago, IL 60601
 jzouras@stephanzouras.com                          Tel: 312.324.1000
 aceragioli@stephanzouras.com                       Fax: 312.324.1001
                                                    philip.miscimarra@morganlewis.com
 Howard W. Foster                                   scott.schutte@morganlewis.com
 Matthew A. Galin                                   stephanie.sweitzer@morganlewis.com
 FOSTER PC                                          kevin.gaffney@morganlewis.com
 150 N. Wacker Drive, Suite 2150                    heather.nelson@morganlewis.com
 Chicago, Illinois 60606
 Tel: 1.312.726.1600                                Attorneys for Defendant
 hfoster@fosterpc.com
 mgalin@fosterpc.com

 Aaron R. Walner
 THE WALNER LAW FIRM LLC
                                                2
555 Skokie Boulevard, Suite 250
Northbrook, Illinois 60062
Tel: 1.312.371.2308
awalner@walnerlawfirm.com
walner@walnerlawfirm.com

Attorneys for Plaintiff




                                  3
                                 CERTIFICATE OF SERVICE

       I certify that on the 20th day of December 2019, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                        Anna M. Ceragioli
                                    STEPHAN ZOURAS, LLP
                              100 North Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60601
                                       Tel: 1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com
                                 aceragioli@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Scott T. Schutte
